                                         Case 3:20-cv-00547-WHA Document 85 Filed 05/14/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10    MICHAEL TOLLEN, on behalf of himself
                                        and a class of similarly situated investors,
                                  11                                                       No. C 20-00547 WHA
                                                       Plaintiff,
                                  12                                                       Related to
Northern District of California




                                                v.
 United States District Court




                                  13                                                       No. C 20-01163 WHA
                                        GERON CORPORATION and JOHN A.
                                  14    SCARLETT,
                                                                                           ORDER (1) CONSOLIDATING
                                  15                   Defendants.
                                                                                           ACTIONS; (2) APPOINTING LEAD
                                  16                                                       PLAINTIFF; AND (3) INVITING
                                                                                           APPLICATIONS FOR LEAD
                                  17                                                       COUNSEL
                                       EUGENE CONNOR, on behalf of himself
                                  18   and a class of similarly situated investors,

                                  19                  Plaintiff,

                                  20           v.

                                  21   GERON CORPORATION and JOHN A.
                                       SCARLETT,
                                  22
                                                      Defendants.
                                  23

                                  24
                                                                              INTRODUCTION
                                  25
                                             Pursuant to the Private Securities Litigation Reform Act, this order APPOINTS Julia and
                                  26
                                       Richard Junge as lead plaintiffs. This order accordingly DENIES the motions of other parties
                                  27

                                  28
                                        Case 3:20-cv-00547-WHA Document 85 Filed 05/14/20 Page 2 of 9




                                   1   for appointment as lead plaintiff. This order also GRANTS the motion to consolidate cases and

                                   2   sets forth the procedure to be used for the selection and approval of class counsel.

                                   3                                             STATEMENT

                                   4         On January 23, 2020, individual investor Michael Tollen filed a putative securities action

                                   5   against defendant Geron Corporation and individual defendant John Scarlett, the President and

                                   6   CEO of Geron, alleging false and misleading statements in violation of federal securities laws.

                                   7   That same day, Tollen’s counsel published a notice on PRNewswire informing investors that a

                                   8   class action lawsuit had been filed against Geron and that investors had 60 days from the

                                   9   publication of the notice to seek appointment as lead plaintiff. A second such class action was

                                  10   filed in this district by individual Eugene Connor on February 14, 2020, and was later related

                                  11   by this Court.

                                  12         Plaintiff alleges Geron misled investors regarding a drug called imetelstat and its
Northern District of California
 United States District Court




                                  13   corresponding clinical study, IMbark. Geron allegedly chose to cite certain positive metrics

                                  14   regarding the studies of the drug during an investor call and in its financial statements that

                                  15   caused its stock price to increase, as opposed to citing primary endpoint data or other less

                                  16   positive metrics that would have helped investors evaluate the true viability of the drug. When

                                  17   Geron finally announced the drug’s failure and the corresponding data, its stock price dropped.

                                  18         Eight lead plaintiff candidates timely filed motions for appointment: (1) Tak Wing Yuen,

                                  19   (2) Timothy Willison and Thomas Cooper, (3) Patricia Markham, (4) Kevin Courtney, (5) Dr.

                                  20   Robert Ham, (6) Trevor Conti (7) Julia Junge and Richard Junge, and (8) Stuart Gaumer.

                                  21   Patricia Markham, Trevor Conti, Stuart Gaumer, Kevin Courtney, and Timothy Willison and

                                  22   Thomas Cooper have all withdrawn their motions. Tak Wing Yuen has filed a statement of

                                  23   non-opposition. Thus, Dr. Robert Ham as well as Julia and Richard Junge remain.

                                  24        The undersigned requested that each lead plaintiff candidate file responses to a

                                  25   questionnaire about his or her qualifications, experience in managing litigation, transactions in

                                  26   the shares at issue, and any potential conflicts related to the instant securities litigation. Dr.

                                  27   Ham and the Junges have submitted answers to the lead plaintiff questionnaire. A telephonic

                                  28   hearing on the appointment of lead plaintiff was held on April 30 and both the Junges and Dr.
                                                                                         2
                                        Case 3:20-cv-00547-WHA Document 85 Filed 05/14/20 Page 3 of 9




                                   1   Ham were questioned on their qualifications. Following the hearing on the same day, an order

                                   2   requested additional information from the movants. In response, the Junges filed two

                                   3   handwritten questionnaires and a joint declaration. Dr. Ham filed an opposition to the Junges’

                                   4   filing.

                                   5                                              ANALYSIS

                                   6         1.     CONSOLIDATION.
                                   7         Under FRCP 42(a), the district court may consolidate actions where the actions involve a

                                   8   “common question of law or fact.” The “district court has broad discretion under this rule to

                                   9   consolidate cases pending in the same district.” Investors Research Co. v. U.S. Dist. Court for

                                  10   Cent. Dist. of Cal., 877 F.2d 777, 777 (9th Cir. 1989). The complaints do not need to be

                                  11   identical for purposes of consolidation.

                                  12         Here, both complaints allege claims under Section 10(b), 20(a) of the 1934 Exchange Act
Northern District of California
 United States District Court




                                  13   as well as Rule 10b-5, and include allegations regarding Geron’s announcements of certain

                                  14   metrics regarding imetelstat and IMbark. The complaints also share the same class period.

                                  15   Because the complaints involve common questions of fact and law, the motion to consolidate

                                  16   is GRANTED.

                                  17         2.     APPOINTMENT OF LEAD PLAINTIFF.
                                  18         Under the PSLRA, the district court “shall appoint as lead plaintiff the member or

                                  19   members of the purported plaintiff class that the court determines to be most capable of

                                  20   adequately representing the interests of the class members . . . in accordance with this

                                  21   subparagraph.” 15 U.S.C. § 78u-4(a)(3)(B)(i); 15 U.S.C. § 77z-1(a)(3)(B)(i). The PSLRA

                                  22   creates a rebuttable presumption that the most adequate plaintiff should be the plaintiff who:

                                  23   (1) has filed the complaint or brought the motion for appointment of lead counsel in response

                                  24   to the publication of notice; (2) has the “largest financial interest” in the relief sought by the

                                  25   class; and (3) otherwise satisfies the requirements of FRCP 23. 15 U.S.C. § 78u-

                                  26   4(a)(3)(B)(iii)(I)(aa)–(cc); 15 U.S.C. § 77z-1(a)(3)(B)(iii)(I)(aa)–(cc). The above presumption

                                  27   may be rebutted only upon proof that the presumptive lead plaintiff: (1) will not fairly and

                                  28   adequately protect the interests of the class; or (2) is subject to “unique defenses” that render
                                                                                         3
                                        Case 3:20-cv-00547-WHA Document 85 Filed 05/14/20 Page 4 of 9




                                   1   such plaintiff incapable of adequately representing the class. 15 U.S.C. § 78u-

                                   2   4(a)(3)(B)(iii)(II)(aa)–(bb); 15 U.S.C. § 77z-1(a)(3)(B)(iii)(II)(aa)–(bb).

                                   3          The PSLRA establishes a three-step inquiry for appointing a lead plaintiff. First, a

                                   4   plaintiff files the action and posts notice, allowing other lead plaintiff candidates to file

                                   5   motions. Second, the district court considers which of those plaintiffs has the largest financial

                                   6   interest in the action and whether that plaintiff meets the requirements of FRCP 23. Third,

                                   7   other candidates have the opportunity to rebut the presumption that the putative lead plaintiff

                                   8   can adequately represent the class and to compete themselves for the job. In re Cavanaugh,

                                   9   306 F.3d 726, 729–30 (9th Cir. 2002).

                                  10                 A.      LARGEST FINANCIAL INTEREST.
                                  11          The PSLRA does not indicate a specific method for calculating which plaintiff has the

                                  12   “largest financial interest.” See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb). Our court of appeals
Northern District of California
 United States District Court




                                  13   also has not prescribed a particular method for calculating a plaintiff’s financial interest but has

                                  14   directed that “the court may select accounting methods that are both rational and consistently

                                  15   applied.” In re Cavanaugh, 306 F.3d at 730 n.4.

                                  16          Here, the movants calculate financial interest based on the losses suffered. Under this

                                  17   test, courts consider: “(1) the number of shares purchased during the class period; (2) the

                                  18   number of net shares purchased during the class period; (3) the total net funds expended during

                                  19   the class period; and (4) the approximate losses suffered during the class period.” In re

                                  20   Diamond Foods, Inc., Sec. Litig., 281 F.R.D. 405, 408 (N.D. Cal. 2012). The fourth factor, the

                                  21   net “approximate loss,” is generally considered the most important factor. Absent proof that

                                  22   the lead plaintiff candidate with the largest financial interest does not satisfy the requirements

                                  23   of FRCP 23, said candidate is “entitled to lead plaintiff status.” In re Cavanaugh, 306 F.3d at

                                  24   732.

                                  25          The Junges purchased 148,336 shares during the class period and suffered an estimated

                                  26   net loss of $457,253.74 calculated under both LIFO and FIFO. Dr. Ham purchased 405,403

                                  27   shares during the class period and suffered an estimated net loss of $282,994.39 calculated

                                  28   under both LIFO and FIFO. Because the Junges have shown that they have the largest
                                                                                         4
                                        Case 3:20-cv-00547-WHA Document 85 Filed 05/14/20 Page 5 of 9




                                   1   financial interest within the meaning of the statute, they are presumptively the most adequate

                                   2   lead plaintiff.

                                   3                 B.      REQUIREMENTS OF TYPICALITY AND ADEQUACY UNDER
                                                             RULE 23.
                                   4
                                             Once a court determines which plaintiff has the largest financial interest, “the court must
                                   5
                                       appoint that plaintiff as lead, unless it finds that [plaintiff] does not satisfy the typicality or
                                   6
                                       adequacy requirements.” In re Cavanaugh, 306 F.3d at 732.
                                   7
                                             The typicality requirement is satisfied when the putative lead plaintiff has suffered the
                                   8
                                       same injuries as absent class members as a result of the same conduct by the defendants.
                                   9
                                       Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). In the instant action, the
                                  10
                                       alleged announcement of certain imetelstat and IMbark metrics during the class period and the
                                  11
                                       drug’s subsequent failure caused the Junges as well as Dr. Ham and absent class members alike
                                  12
Northern District of California




                                       to suffer financial loss. As a result, the Junges claims are based on the same legal theories as
 United States District Court




                                  13
                                       other class members. Dr. Ham’s claims are also based on the same legal theories as the other
                                  14
                                       class members.
                                  15
                                             The adequacy requirement of FRCP 23(a)(4) permits certification only if “the
                                  16
                                       representative parties will fairly and adequately protect the interests of the class.” The two key
                                  17
                                       inquiries are (1) whether there are conflicts within the class; and (2) whether plaintiff a counsel
                                  18
                                       will vigorously fulfill their duties to the class. Ellis v. Costco Wholesale Corp., 657 F.3d 970,
                                  19
                                       985 (9th Cir. 2011). In its response to the lead plaintiff questionnaire, the Junges state that
                                  20
                                       they have never been lead plaintiff in a case nor do they have any experience with litigation.
                                  21
                                       They are, however, willing to travel as needed to carry out the lead plaintiff responsibilities.
                                  22
                                       Similarly, Dr. Ham has never been lead plaintiff in a case and does not have litigation
                                  23
                                       experience. He, too, asserts that there are no time or travel impediments to carrying out his
                                  24
                                       responsibilities as lead plaintiff in this action.
                                  25
                                                     C.      ATTEMPTS TO REBUT PRESUMPTION.
                                  26
                                             Dr. Ham opposes the appointment of the Junges as lead plaintiff on three grounds. First,
                                  27
                                       he argues that the Junges have failed to make a prima facie evidentiary showing of their
                                  28
                                                                                            5
                                        Case 3:20-cv-00547-WHA Document 85 Filed 05/14/20 Page 6 of 9




                                   1   adequacy. Specifically, although their counsel submitted a declaration, the Junges themselves

                                   2   did not initially submit a declaration regarding their background or adequacy to serve as lead

                                   3   plaintiff or setting forth facts concerning their relationship with each other. Second, Dr. Ham

                                   4   argues that without a declaration, the Junges are inadequate because they may be “two investors

                                   5   with no decision-making structure.” Third, Dr. Ham notes a number of deficiencies in the Junges’

                                   6   response to the Court’s questionnaire that make them an inadequate lead plaintiff.

                                   7         In support of his arguments, Dr. Ham has cited to cases from other district courts that

                                   8   have denied applications for appointment as lead plaintiff on the ground that the lead plaintiff

                                   9   candidate did not, for example, provide evidence of his competency or basic details about

                                  10   himself. See, e.g., Camp v. Qualcomm Inc., 2019 WL 277360, at *3 (S.D. Cal. Jan. 22, 2019);

                                  11   In re Gemstar-TV Guide Int’l, Inc. Sec. Litig., 209 F.R.D. 447, 452 (C.D. Cal. 2002).

                                  12         Initially, the Junges only submitted a declaration from counsel, not one signed by
Northern District of California
 United States District Court




                                  13   themselves. They have now submitted a joint signed declaration in response to the April 30

                                  14   order. The declaration includes, among other things, detailed information about their

                                  15   educational background, employment, and their investment in Geron. Thus, unlike the lead

                                  16   plaintiff candidates in the above-mentioned cases who provided little to no information about

                                  17   themselves, the Junges have provided sufficient background information, thereby addressing

                                  18   this concern as to their adequacy as lead plaintiff.

                                  19         Dr. Ham also argues that the Junges have failed to make a prima facie showing of their

                                  20   adequacy because they did not initially submit a signed declaration. Dr. Ham further contends

                                  21   that any subsequent declarations submitted are inadequate under 15 U.S.C. § 78u-4(a)(3). The

                                  22   PSLRA sections Dr. Ham cites to require a lead plaintiff candidate to move the court to serve

                                  23   as lead plaintiff within 60 days of notice publication. Here, even though the Junges’ timely

                                  24   motion was not accompanied by their signed declaration, the new declaration submitted in

                                  25   response to the April 30 order is sufficient at this stage to make a prima facie showing as to

                                  26   their adequacy. There is no case law stating that a signed supplemental response submitted

                                  27   after the 60-day period delineated by the PSLRA belies the legitimacy or timeliness of the

                                  28   questionnaire, declaration, or of the related motion. This order, nonetheless, still notes a
                                                                                        6
                                        Case 3:20-cv-00547-WHA Document 85 Filed 05/14/20 Page 7 of 9




                                   1   concern that the Junges failed to initially submit their owned signed declaration with their

                                   2   motion and did not do so until the Court provided a second chance.

                                   3         As to Dr. Ham’s second concern, it is true we tend to be skeptical about “artificial”

                                   4   groups even though more than one person can be appointed as lead plaintiff. In re Network

                                   5   Assocs., Inc., Sec. Litig., 76 F. Supp. 2d 1017, 1027 (N.D. Cal. 1999). The issue with

                                   6   appointing a disparate, unrelated group is that it would encourage lawyers to direct the litigation, as

                                   7   opposed to allowing plaintiffs to seek out the lawyers as the PSLRA intended. See H.R. Conf

                                   8   Rep. No. 104–369, at 35 (1995). In this case, however, in their motion and declaration, the

                                   9   Junges explained their relationship as husband and wife. They are not unrelated investors

                                  10   without a connection other than counsel.

                                  11         As to his third concern, Dr. Ham points to a number of shortcomings with the Junges’

                                  12   questionnaire response. In particular, Dr. Ham notes that the original questionnaire submitted
Northern District of California
 United States District Court




                                  13   by the Junges was not written in Julia or Richard’s own handwriting as directed by the Court

                                  14   and that the response was prepared with assistance of counsel. One of the purposes of the

                                  15   PSLRA is to prevent lawyer-driven litigation, and to ensure that the lead plaintiff is the one

                                  16   who actively manages the litigation on behalf of the class, not counsel. The original

                                  17   shortcomings pointed out by Dr. Ham ⁠— a typewritten questionnaire response and reliance on

                                  18   counsel ⁠— do cast some doubt on whether the Junges understood that lawyers should not be

                                  19   directing this litigation. The Junges have now, however, submitted new handwritten responses

                                  20   to the questionnaire. Their joint declaration also states that they understand “the lead plaintiff

                                  21   shall have the authority and responsibility to manage the case and to direct lead counsel.”

                                  22   Combined with the statements made by the Junges and the directions given during the April 30

                                  23   hearing, the Court is satisfied that the Junges understand what their duties would be in

                                  24   managing the litigation as lead plaintiff, and the importance of preventing lawyer-controlled

                                  25   litigation in this matter.

                                  26         Dr. Ham also notes that the initial questionnaire response did not address how the Junges

                                  27   would manage the litigation with Richard in Texas and Julia in Alaska for part of the year on a

                                  28   contract assignment. There is, however, such a thing as the telephone. The initial response
                                                                                         7
                                        Case 3:20-cv-00547-WHA Document 85 Filed 05/14/20 Page 8 of 9




                                   1   also did not address counsel’s agreement with the Junges that it would advance all reasonable

                                   2   costs and expenses in this litigation, even if there is no recovery. Based on the Junges’ updated

                                   3   declaration noting their “long-standing cooperation and joint decision-making as a married

                                   4   couple” as well as further questioning by the Court of their ability to manage the litigation at

                                   5   the April 30 hearing, this order finds the Junges have satisfied the requirements of typicality

                                   6   and adequacy. Accordingly, Julia Junge and Richard Junge are hereby APPOINTED as lead

                                   7   plaintiff.

                                   8         The Court appreciates Dr. Ham’s assistance in evaluating the Junges. Dr. Ham may be

                                   9   correct that the Junges are mere puppets of their lawyers. If this pattern persists, we will

                                  10   reevaluate their suitability as lead plaintiff. In the meantime, the Court reminds the Junges that

                                  11   they must, on their own, interview and select counsel who will do the best job for the class,

                                  12   taking into account all the required factors, including capping his fee request. Further details
Northern District of California
 United States District Court




                                  13   regarding selecting counsel are below.

                                  14                      INSTRUCTIONS TO JULIA AND RICHARD JUNGE

                                  15         Julia and Richard Junge are hereby appointed lead plaintiff. The following sets forth the

                                  16   procedure for selecting and approving class counsel. Under the PSLRA, “[t]he most adequate

                                  17   plaintiff shall, subject to the approval of the court, select and retain counsel to represent the

                                  18   class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). Selection and approval require an assessment of the

                                  19   strengths, weaknesses, and experience of counsel as well as the financial burden — in terms of

                                  20   fees and costs — on the class. Wenderhold v. Cylink Corp., 191 F.R.D. 600, 602–03 (N.D.

                                  21   Cal. February 4, 2000) (Judge Vaughn R. Walker).

                                  22         Any important decision made by a fiduciary should be preceded by due diligence. A lead

                                  23   plaintiff is a fiduciary for the investor class. No decision by the lead plaintiff is more

                                  24   important than the selection of class counsel. Consequently, the lead plaintiff should precede

                                  25   its choice with due diligence. The extent of such due diligence is a matter of judgment and

                                  26   reasonableness based on the facts and circumstances.

                                  27         The lead plaintiff may consider its current counsel along with all other candidates but it

                                  28   may not give current counsel any special preference. Considerations should include each
                                                                                        8
                                        Case 3:20-cv-00547-WHA Document 85 Filed 05/14/20 Page 9 of 9




                                   1   candidate’s fee proposal, its track record, the particular lawyers to be assigned to the case, the

                                   2   candidate’s ability and willingness to finance the case, the candidate’s proposals for the

                                   3   prosecution of the case, and the factors set forth in the questionnaire.

                                   4         The lead plaintiff should immediately proceed to perform its due diligence in the

                                   5   selection of class counsel, and to interview appropriate candidates. Counsel wishing to apply

                                   6   to be considered for the role of lead counsel should promptly contact Julia and Richard Junge

                                   7   at:
                                             18102 Talavera Ridge, Apt. 2401
                                   8         San Antonio, TX 78257
                                   9         Telephone: (405) 317-6580
                                             Email: jjunge@ymail.com
                                  10
                                             Julia and Richard Junge shall promptly advertise for applicants and leave open the
                                  11
                                       application period for class counsel until JUNE 5, 2020, and shall make a final decision as to
                                  12
Northern District of California




                                       the selection of counsel by JUNE 19, 2020. Both Junges must interview and evaluate all
 United States District Court




                                  13
                                       candidates. Through counsel, Julia and Richard Junge shall move for the appointment and
                                  14
                                       approval of their selected counsel no later than JULY 9, 2020. The motion should be
                                  15
                                       accompanied by a declaration from the lead plaintiff explaining the due diligence undertaken
                                  16
                                       with respect to the selection of class counsel. The declaration should also explain why the
                                  17
                                       counsel selected was favored over other potential candidates. The declaration should be filed
                                  18
                                       under seal and not served on defendants. The motion for approval of lead plaintiff’s choice of
                                  19
                                       counsel, however, should be served on defense counsel. No hearing will be held on the motion
                                  20
                                       unless the Court determines that it would be beneficial.
                                  21

                                  22
                                             IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: May 14, 2020.
                                  25

                                  26

                                  27                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  28
                                                                                        9
